Argued March 22, 1933.
This action was brought by the plaintiffs to recover damages on account of injuries sustained by the wife-plaintiff when the automobile in which she was riding with defendant Haney collided with the automobile driven by defendant Rising. The jury awarded $750 *Page 145 
to James T. Sheasley and $3,500 to Mrs. Sheasley against Charles D. Haney, finding defendant Rising not guilty of negligence. Defendant Haney appeals from the refusal of a new trial and judgment non obstante veredicto. An examination of the record convinces us that the case was carefully tried; the various questions which arose as to the alleged negligence of the respective defendants were for the jury, and were laid before them in a full and correct charge in which we find no cause for reversal.
The judgments are affirmed.